     
 

“Case 1:20- V-02441-L.

  
  
   

e A SRS Distr tt
au

 

 

 

 

 

Gabino Gen AD
{

ee CE Oa ees

 

 

 

 

 

HG Ty a} never ke ZO ci OTYY|
May dun walkKe/ eT. Al

 

 

YsV Sus Pon TS vile 1 ok the Aedeval vole S$
OA Sitl Preced vite ap ee To Serie

 

 

 

 

C

       
 
    
  
  
  
 
   

 

      

 

| oO TR ‘thed ev A\ mrcler 3} Cl Yr Bde
e || AS Feoch pr®d0 C ‘isn a OS Qrmen W6

5 ee yl = 34 ON ree tale A

a co (oduct . |
a a f = Knepple ond Sn S.A
Dy fae Urn x 2Ked

7 ov duewe) AFT 14

ee deve de © aS wile

 

eae

 
   

 
 
  
  

        
  
   
   

[a =

 

fy a

Compl ey xT On: AW are oo =p oe me
tier ey pin the inteve Sto} ra “a
Gl erak in eat Ee (Oat FS on ol 3Y 3
+ FeawvAl Cie © oF Cuil froedre
[Wate phe th (eu gv ANT +

 

 

 

 

    

 

    

 

 

 

Veen eo wit er . he a oa
and An tS vw S lA ieee

   
   
 

   

 

 

 

Vp Or) 4 Sub ro Fred
Gabino Gen p Ons

 

 

 

 

 

 

i
: seis ae
ay ah
— See : és z
ea Le eS sae
FE ee . eae
aS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
